  EXHBIIT 10.1

 

CANCELLATION AGREEMENT

 

THIS CANCELLATION AGREEMENT (“Agreement”) dated November 8, 2018 is entered into
by and between the Grantees listed in Exhibit A attached hereto (“Grantees”) and
Cosmic Equity Group, Inc. (“Grantor”).

 

WHEREAS, the parties entered into that certain Option Agreement dated the 21st
day of September, 2018 (“Agreement”).

 

WHEREAS, the parties have determined that the Agreement is no longer in their
best interest and therefore, they have mutually decided to terminate it.

 

WHEREAS, the parties have agreed to terminate the Agreement effective
immediately.

 

NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein, the parties hereto agree as follows:

 

1) For One Dollar ($1.00) and other consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree that the Agreement is
hereby terminated effective immediately.

 

2) This Agreement may be executed in one or more counterparts, each of which
will be deemed to be an original copy of this Agreement and all of which taken
together will be deemed to constitute one and the same agreement. The exchange
of copies of this Agreement and of the signature pages by facsimile or email
transmission shall constitute effective execution and delivery of this Agreement
as to the parties and may be used in lieu of the original Agreement for all
purposes. Signatures of the parties transmitted by facsimile or email shall be
deemed to be original signatures for all purposes.

 



 

   



 

3) This Agreement supersedes all prior agreements, whether written or oral,
between the parties with respect to the subject matter and constitutes a
complete and exclusive statement of the terms of the agreement between the
parties with respect to said Agreement.

 

 

 



 

 

 

 

 

COSMIC EQUITY GROUP, INC.

 

 

 

 

 

 

 

 

 

Dated:  November 6, 2018

 By:

 /s/ Liu Wenxin

 

 

 

 Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 GRANTEES

 

 

 

 

 

 

 

 

 

 Dated:  November 6, 2018 

 By:

/s/ Chow Wing Fai

 

 

 

 Authorized Representative

 



 

 



  2



 

  

 